Opinion issued August 21, 2008 

 










In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00515-CV



IN RE GENERAL METAL FABRICATING CORPORATION, GMF
LEASING, INC., AND ARNOLD CURRY, Relators




Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, Relators, General Metal Fabricating Corp.,
GMF Leasing, Inc. and Arnold Curry challenge the trial court's (1) inaction on (1) a
docket control order; (2) a motion for continuance; and (3) cross motions for
summary judgment. 
	The petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).  We
withdraw our June 27, 2008 order that stayed the commencement of trial.  All
outstanding motions are denied.
PER CURIAM


Panel consists of Chief Justice Radack and Justices Keyes and Higley.
1. The Honorable Lamar McCorkle presiding.  The underlying proceeding is John
Stergiou v. General Metal Fabricating Corporation and Arnold Curry, 2005-55175
(133rd Dist. Ct., Harris, County Tex.).